Citation Nr: 1436534	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  06-07 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression not otherwise specified (NOS), and anxiety NOS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, which denied entitlement to service connection for PTSD. 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

In addition to the paper claims file, there are Virtual VA and VMBS (the Veterans Benefits Management System) paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with PTSD during VA and private treatment.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013). 

Although the Veteran has been diagnosed with PTSD, it is unclear if he has been diagnosed as having PTSD due to events that occurred in service.  The Veteran was afforded a May 2012 VA psychiatric examination, at which time the examiner noted the Veteran's claimed military stressors; specifically, a military sexual assault and witnessing injury to a shipmate who was crushed from the thigh down when a plane ran over him.  The VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner also confirmed diagnoses of depression, NOS, and anxiety NOS.  As to the question of medical nexus, the examiner opined that "due to the inconsistencies found in [the Veteran's] medical record, c-file, psychological testing, and clinical interview this examiner would be resorting to mere speculation to determine whether the Veteran's axis I diagnoses are directly related to his military experience at this time."

While the May 2012 VA examiner has found inconsistencies in the record, the Board has found no evidence of inconsistencies, namely relating to the Veteran's report of an aircraft accident on the U.S.S. Constellation as such has been consistently reported throughout the record.  The Board finds the Veteran credible as to this reported stressor.   Moreover, this incident has been verified by the Defense Personnel Records Information Retrieval System (DPRIS) and the VA has determined that the Veteran was present on the flight deck when his fellow service member was injured.  Thus, the May 2012 VA examiner's opinion was somewhat speculative with regard to the question of whether it is at least as likely as not that the currently diagnosed PTSD had its onset in service or is otherwise related to the Veteran's military service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

Additionally, the examiner noted that "there is some indication there may have been potential issues prior to his service."  The Veteran's September 1964 enlistment examination report indicates a history of depression.  However, the May 2012 VA examination report did not offer an opinion as to whether any psychiatric disability clearly and unmistakably pre-existed service.  On remand, the examiner should clarify if it is clear and unmistakable that the psychiatric disability pre-existed service.  If so, the examiner should state whether it was clear and unmistakable that the disability did not undergo an increase in severity in service.  If so, the examiner should state whether there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disability.  See Gilbert v. Shinseki, 26 Vet. App. 48, 51-53 (2012). 

The clear and unmistakable evidence standard is "onerous" and "very demanding" standard.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); see Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  The evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  If not met, the nexus element of the claim is to be determined under the preponderance of the evidence (as likely as not) standard. See Gilbert, 26 Vet. App. at 54-55.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature and etiology of any current chronic psychiatric disorder to include PTSD.  The claims file and a copy of this remand must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a) The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b) If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors.  In doing so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity is adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to his claimed stressor(s).

The examiner is advised that the Defense Personnel Records Information Retrieval System (DPRIS) has confirmed the aircraft injury to the Veteran's shipmate aboard the U.S.S. Constellation and VA has conceded to the Veteran's presence on the flight deck at the time of this incident.  The examiner also is advised that the Veteran reported this incident during February 2005 VA psychiatric treatment.

(c) The VA examiner should also render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder to include depression, not otherwise specified (NOS), and anxiety NOS had its (their) clinical onset in service or is (are) otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

(d) Further, did the Veteran clearly and unmistakably have depression, when entering his period of active service?  If so, is there also evidence clearly and unmistakably indicating that the pre-existing condition was not aggravated during or by his period of service beyond its natural progression?

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

2. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



